DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
The amendment discussed is not of record.  From the Examiner’s memory, the first applying step should be
“applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of each of the, wherein the object of interest is indicative of a disease;” (paragraph 59 i.e. spatial distribution and paragraph 29 broader definition of feature of interest).  OR
“applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, , wherein the object of interest is indicative of a disease;” (paragraph 59 i.e. spatial distribution and paragraph 29 broader definition of feature of interest).
In other words, the argument was that each pixel in the image had an indication if the object of interest were present at that particular location (ie pixel)

Yeh discloses dividing each zone of the image into blocks of 64x64 (plurality of locations). Using a NN, each block is analyzed to see if it has spheres. In the blocks having spheres, the non-spheres regions are set to ‘0’.  The output comprises a plurality of blocks having at least one sphere.  The non-sphere regions are set to ‘0’, thereby indicating the location of the spheres (object of interest).  The blocks having sphere are further processed for diagnosis.
Lemelson withdrawn.

The Examiner erred in withdrawing the rejection of claim 38 under 35 USC 112. In the disclosure paragraph 63 the spatial feature maps are created, which are used to discrete scaler features using the histograms. Yet in claim 38 it states the output of the feature extraction model is a histogram which is clearly different than what was disclosed. This could be more clearly seen in the claim set 8– 16 – 2019.


Applicant argues

    PNG
    media_image1.png
    187
    643
    media_image1.png
    Greyscale

Examiner’s Response :
As an initial point, this is not agreed to in the interview. See interview summary dated 11/24/2021. Spatial distribution and point-wise outputs are data, they are not mathematical models.  If Applicant wishes to define terms contrary to their plain meaning, it should be done as shown in in MPEP 2111.01.IV.  No New Matter can be added.
https://en.wikipedia.org/wiki/Mathematical_model- > “A mathematical model is a description of a system using mathematical concepts and language. The process of developing a mathematical model is termed mathematical modeling. …  A model may help to explain a system and to study the effects of different components, and to make predictions about behavior.”’  “Mathematical models can take many forms, including dynamical systems, statistical models, differential equations, or game theoretic models. These and other types of models can overlap, with a given model involving a variety of abstract structures. In general, mathematical models may include logical models.”
Applicant argues

    PNG
    media_image2.png
    77
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    252
    666
    media_image3.png
    Greyscale

Examiner’s Response:
As explained previously an exudate is not an object of interest, a yellow exudate is an object of interest indicative of a presence of disease. This is explicitly shown in paragraph 29. Additionally paragraphs 78 to 81 as filed referred to a training algorithm which is completely separate invention than what is claimed in this application.

Applicant argues

    PNG
    media_image4.png
    291
    640
    media_image4.png
    Greyscale

Examiner’s Response:


Applicant argues

    PNG
    media_image5.png
    73
    621
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    350
    641
    media_image6.png
    Greyscale

Examiner’s Response:
Paragraph 122 states “The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural 
Note: the examiner cannot find where he used the word inherent. But if the examiner had used the word inherent it was a mistake it should have been implicit.
Additionally paragraph 34 states ” [0034] Before the present methods and systems are disclosed and described, it is to be understood that the methods and systems are not limited to specific synthetic methods, specific components, or to particular compositions. It is also to be understood that the terminology used herein is for the purpose of describing particular embodiments only and is not intended to be limiting.”
And paragraph 46 states “[0046] Disclosed are components that can be used to perform the disclosed methods and systems. These and other components are disclosed herein, and it is understood that when combinations, subsets, interactions, groups, etc. of these components are disclosed that while specific reference of each various individual and collective combinations and permutation of these may not be explicitly disclosed, each is specifically contemplated and described herein, for all methods and systems. This applies to all aspects of this application including, but not limited to, steps in disclosed methods. Thus, if there are a variety of additional steps that can be performed it is understood that each of these additional steps can be performed with any specific embodiment or combination of embodiments of the disclosed methods.”
And Paragraph 52 states “[0052] FIG. 1 is a block diagram illustrating an exemplary method. This exemplary method is only an example of an operative method and is not intended to suggest any limitation as to the scope of use or functionality of operating environment architecture. Neither should the operating environment be interpreted as having any dependency or requirement relating to any one or combination of components illustrated in the exemplary operating environment.”
And paragraph 123 states “[0123] The following examples are put forth so as to provide those of ordinary skill in the art with a complete disclosure and description of how the compounds, compositions, articles, devices and/or methods claimed herein are made and evaluated, and are intended to be purely exemplary and are not intended to limit the scope of the methods and systems.”
And “[0151] While the methods and systems have been described in connection with preferred embodiments and specific examples, it is not intended that the scope be limited to the particular embodiments set forth, as the embodiments herein are intended in all respects to be illustrative rather than restrictive.”
And “[0154] It will be apparent to those skilled in the art that various modifications and variations can be made without departing from the scope or spirit. Other embodiments will be apparent to those skilled in the art from consideration of the specification and practice disclosed herein. It is intended that the specification and examples be considered as exemplary only, with a true scope and spirit being indicated by the following claims.”

Applicant argues

    PNG
    media_image7.png
    362
    635
    media_image7.png
    Greyscale

Examiner’s Response:
Paragraphs 94 – 109 show an example of calculating risk without machine learning. The general statement in Abramoff expressly teaches a variation to completing the method of Abramoff. The examiner agrees that there are many ways of implementing this using machine learning and Abramoff does not give any examples, but this is the teaching that machine learning can be used to implement any of the steps. If applicant believes their particular way of implementing the machine learning solves the transparency bias problem it should be claimed in detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35,38, 41-42, 65, 68, 71-72, 77, 80,  83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Below is a listing of the claims showing which elements which lack support.
35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model of the object of interest. (terminology not used in original disclosure)


38. (Currently amended) The method of claim 32, wherein the output of the feature extraction model comprises a histogram of scalar features corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. The only disclosure of histograms is in paragraphs 36 & 61. Both paragraphs refer to this step in only the training process not the use of a trained neural network.

41. (Previously Presented) The method of claim 40, wherein one or more of the objects of interest is selected from a group consisting of: a microaneurysm, a dot hemorrhage, a flame-shaped hemorrhage, an exudate. (should be yellow exudate, see [78], which explains that exudates are a confounder sample)  

42. (Previously Presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device.  (not supported)

Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 68 and 80 are rejected under similar grounds as claim 38.
Claim 71 and 83 are rejected under similar grounds as claim 41.
Claim 72 and 84 are rejected under similar grounds as claim 42.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-33,35, 39, 43  62-63, 65, 69, 73, 74-75, 77, 81, 85 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yeh (6549646)
Yeh discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Yeh, Fig. 2, (95))
(Yeh, Fig. 2, #300, Col. 7 lines 1-8, “zone-based suspected abnormality areas selection unit 300, contour search and sphere profile matching procedures are performed on each individual zone of the zone-enhanced image 250 to extract image blocks (e.g., 64.times.64 pixels) of zone-grouped suspected abnormality areas 350 from the digital chest image 95.  Each image block corresponds to a suspected abnormality area at each location on the zone-enhanced image 250.”; Col. 12 lines 43-67, “Suspect selection unit 300 is used to detect round or nearly round objects in each enhanced zone. This processing stage is primarily based on gray-level contour search and sphere profile matching techniques (Lo, et. al., "Automatic Lung Nodule Detection Using Profile Matching and Back-Propagation Neural Network Techniques", 1993). Gray-value contour searching is performed to track the gray value edges of a closed boundary. The enclosed area examined by the contour search consists of a suspected abnormality area of a given size, like a 64.times.64 pixels image block. The image block is first processed via a background correction process, which fits the image block with a two-dimensional second order polynomial function. Each image block is processed with this background correcting process. A sphere profile matching technique is then used to compute the matching scores between the background-corrected image block of each suspected abnormality area and a set of two-dimensional synthetic sphere profiles of various diameters, such as 9 mm, 13 mm, 17 mm, 21 mm, 25 mm, and 29 mm. Each profile has a third dimension representing normalized intensity.”, where each sub-image of the image is processed with a selection algorithm (SS-X), which is a Neural Network.  The image is processed in 64x64 blocks (sliding) and Regions which contain a sphere are extracted, the output being Fig. 2 #350 “Zone-grouped suspect nodule areas” ), where the object of interest is indicative of a presence of a disease; (where spheres are indicative of disease)
output of the feature extraction model to a diagnostic model, the diagnostic model comprising a trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on the output of the feature extraction model; and (Yeh, Fig. 2, #500-600, Col. 7 lines 16-30 “In the fifth stage, in zone-based classification unit 500, different classifiers are developed for each zone and employed to classify zone-grouped suspect features 450.  Different classifiers are specifically trained by the zone-grouped suspect features 450 in each zone to generate suspect a classification score 550 for each suspected abnormality area.  Each classifier is trained and cross validated by using the SUB-A.sub.z (read as "SUB-A-SUB-Z") method to train a classifier to have high specificity performance. 
In the final stage, in zone-based data fusion unit 600, the suspect classification scores 550 associated with each suspected abnormality area from different zones are fused to provide the final suspected abnormality areas 650.”)
outputting the determined diagnosis of the disease condition in the patient obtained from the diagnostic model. (Yeh, claim 1, indication of abnormality)

Yeh discloses 33. (Currently amended) The method of claim 32, wherein applying the input image to the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; (Yeh, Fig. 3-4, where the image is segmented into regions (i.e. set of samples))and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest.  (Yeh, Fig. 4-8, where each region (sample of the set of samples) is entered into a feature extraction model which extracts spherical regions)

Yeh discloses 35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model of the object of interest.  (Yeh, Fig. 2, #300, Col. 7 lines 1-8, “zone-based suspected abnormality areas selection unit 300, contour search and sphere profile matching procedures are performed on each individual zone of the zone-enhanced image 250 to extract image blocks (e.g., 64.times.64 pixels) of zone-grouped suspected abnormality areas 350 from the digital chest image 95.  Each image block corresponds to a suspected abnormality area at each location on the zone-enhanced image 250.”; Col. 12 lines 43-67, “Suspect selection unit 300 is used to detect round or nearly round objects in each enhanced zone. This processing stage is primarily based on gray-level contour search and sphere profile matching techniques (Lo, et. al., "Automatic Lung Nodule Detection Using Profile Matching and Back-Propagation Neural Network Techniques", 1993). Gray-value contour searching is performed to track the gray value edges of a closed boundary. The enclosed area examined by the contour search consists of a suspected abnormality area of a given size, like a 64.times.64 pixels image block. The image block is first processed via a background correction process, which fits the image block with a two-dimensional second order polynomial function. Each image block is processed with this background correcting process. A sphere profile matching technique is then used to compute the matching scores between the background-corrected image block of each suspected abnormality area and a set of two-dimensional synthetic sphere profiles of various diameters, such as 9 mm, 13 mm, 17 mm, 21 mm, 25 mm, and 29 mm. Each profile has a third dimension representing normalized intensity.” )


(Yeh, Abstract)

Yeh discloses 43. (Previously presented) The method of claim 32, wherein the input image is obtained by at least one of: computed tomography (CT), magnetic resonance imaging (MRI), computed radiography, magnetic resonance, angioscopy, optical coherence tomography, color flow Doppler, cystoscopy, diaphanography, echocardiography, fluorescein angiography, laparoscopy, magnetic resonance angiography, positron emission tomography, single-photon emission computed tomography, x-ray angiography, nuclear medicine, biomagnetic imaging, 6colposcopy, duplex Doppler, digital microscopy, endoscopy, fundoscopy, laser surface scanning, magnetic resonance spectroscopy, radiographic imaging, thermography, and radio fluoroscopy. (Yeh, Fig. 2, #95)

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 69 and 81 are rejected under similar grounds as claim 39.
Claim 73 and 85 are rejected under similar grounds as claim 43.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 32-37,39-42,62-67,6-72,71-79,81-84 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Abramoff (PGPub 2013/0301889)

Abramoff discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)
applying the input image to a feature extraction model, the feature extraction model comprising a trained machine learning model that is configured to generate an output that comprises, for each respective location of a plurality of locations in the input image, an indication  that the input image contains an object of interest at the respective location; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).”) , where the object of interest is indicative of a presence of a disease; (where lesions are indicative of disease)
applying the output of the feature extraction model to a diagnostic model, the diagnostic model comprising a trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on the output of the feature extraction model; and (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).”)
outputting the determined diagnosis of a disease condition in the patient obtained from the diagnostic model. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)

Abramoff discloses 33. (Currently amended) The method of claim 32, wherein applying the input image to the feature extraction model comprises: 4obtaining a set of samples of the input image, each sample corresponding to a location in the input image; and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)

Abramoff discloses 34. (Currently amended) The method of claim 33, wherein the set of samples is obtained by at least one of random sampling and grid sampling. (Abramoff, paragraph 76, “Although many parameters might be normally distributed across actual lesions, a uniform sampling ensures that rare lesions are equally well characterized. However, other samplings can be used.”)

	Abramoff discloses 35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a (Abramoff, Paragraph 129, “FIG. 8 illustrates an exemplary microaneurysm detection (e.g., detection image 804) by the proposed mathematical model based method in the macular region of a JPEG-compressed image 802 used in the EyeCheck screening program..” )

Abramoff discloses 36. (Currently amended) The method of claim 32, wherein the output of the feature extraction model  comprises a heat map corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)


Abramoff discloses 37. (Currently amended) The method of claim 32, wherein the output of the feature extraction model comprises a point-wise output corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image.  (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff discloses 39. (Previously presented) The method of claim 32, wherein one or more of the objects of interest is indicative of disease.  (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff discloses 40. (Previously presented) The method of claim 32, wherein the portion of the patient's body includes at least a portion of the patient's eye, and the determined diagnosis of a disease condition in the patient comprises a diagnosis of a disorder manifesting in the retina.  (Abramoff, paragraph 8)

Abramoff discloses 41. (Previously presented) The method of claim 40, wherein one or more of the objects of interest is selected from a group consisting of: a microaneurysm, a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, and an exudate.  (Abramoff, paragraph 39, “[0039] An "object of interest" is defined as an object that most closely resembles the concept that the user(s) are interested in detecting in background. In the case of medical diagnosis, these may be lesions or abnormalities. In the case of retinal diagnosis, these may include but not limited to: microaneurysms, dot hemorrhages, flame-shaped hemorrhages, sub-intimal hemorrhages, sub-retinal hemorrhages, pre-retinal hemorrhages, micro-infarctions, cotton-wool spots, and yellow exudates.”;)


Abramoff discloses 42. (Previously presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device.  (Abramoff, paragraph 111-112 & 120)

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 64 and 76 are rejected under similar grounds as claim 34.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 66 and 78 are rejected under similar grounds as claim 36.
Claim 67 and 79 are rejected under similar grounds as claim 37.
Claim 69 and 81 are rejected under similar grounds as claim 39.
Claim 70 and 82 are rejected under similar grounds as claim 40.
Claim 71 and 83 are rejected under similar grounds as claim 41.
Claim 72 and 84 are rejected under similar grounds as claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662